                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                        Case No. 5:15-cr-00481-EJD
                                                        Plaintiff,
                                   9                                                        ORDER DENYING DEFENDANT’S 28
                                                  v.                                        U.S.C. § 2255 MOTION TO VACATE,
                                  10                                                        SET ASIDE, OR CORRECT
                                         BALDEMAR VALENCIA,                                 SENTENCE
                                  11
                                                        Defendant.                          Re: Dkt. No. 211
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Defendant Valencia’s motion to set aside, vacate, or correct his

                                  14   sentence pursuant to 28 U.S.C. § 2255. (“Mot.”), Dkt. 211. Defendant argues for a reduction to

                                  15   his sentence because he allegedly received ineffective assistance of counsel. Specifically,

                                  16   Defendant argues that his counsel failed to request (1) a 2-level reduction under the U.S.

                                  17   Sentencing Guidelines’ “safety valve” provisions and (2) a 2-level reduction for being a “minor

                                  18   participant.” On May 8, 2018, the Government filed a response to Defendant’s motion. United

                                  19   States’ Response to Def.’s Motion (“Response”), Dkt. 272. Because Defendant chose not to

                                  20   pursue a “safety valve” credit and was not prejudiced by a failure to argue for a “minor

                                  21   participant” reduction, Defendant’s motion is DENIED.

                                  22      I.      BACKGROUND

                                  23              A. Factual Background

                                  24           Defendant was indicted on October 8, 2015 and charged with conspiracy to possess with

                                  25   intent to distribute 500 grams or more of methamphetamine and possession with intent to

                                  26   distribute 500 grams or more of methamphetamine. Indictment, Dkt. 9, 1:1–11, 3:15–4:2. These

                                  27
                                       Case No.: 5:15-cr-00481-EJD
                                  28   ORDER DENYING DEFENDANT’S 28 U.S.C. § 2255 MOTION TO VACATE, REMAND, OR
                                       CORRECT SENTENCE
                                                                           1
                                   1   charges were supported by the facts subsequently set forth in the Presentence Investigation Report.

                                   2   Presentence Investigation Report (“PSR”), Dkt. 143. Defendant provided methamphetamine to a

                                   3   drug trafficking organization (“DTO”). PSR ¶ 17, 22, 63. Defendant communicated with the

                                   4   DTO regarding delivery times and pricing. PSR ¶ 21. On August 4, 2015, Defendant was arrested

                                   5   after a traffic stop during which officers discovered a non-factory compartment built into

                                   6   Defendant’s vehicle containing $28,970 in U.S. currency and methamphetamine weighing

                                   7   approximately 13.6 pounds. PSR ¶ 50–51. On the same date, agents searched Defendant’s

                                   8   residence and found additional drug paraphernalia and $60,500 in U.S. currency. PSR ¶ 52–

                                   9   53, 94.

                                  10                B. Procedural History

                                  11             Defendant pled guilty on July 6, 2016. Dkt. 106. Defendant did not dispute the

                                  12   information set forth in the PSR, nor the sentencing guidelines calculation contained therein.
Northern District of California
 United States District Court




                                  13   Defendant’s Sentencing Memorandum, Dkt. 145, 1:24–2:2. A sentencing hearing was conducted

                                  14   where Defendant and his counsel were present. Transcript of Sentencing Proceedings

                                  15   (“Transcript”), Dkt. 272-1, 2:6–16. Defendant was sentenced to 144 months of imprisonment.

                                  16   Sentencing, Dkt. 148.

                                  17      II.       LEGAL STANDARD

                                  18             Ineffective assistance of counsel is found when such representation (1) falls below an

                                  19   objective standard of reasonableness and (2) prejudices the defendant. Strickland v. Washington,

                                  20   466 U.S. 668, 688, 693 (1984). Addressing both components is unnecessary if one is

                                  21   insufficiently demonstrated. Id. at 697. The objective standard “remains simply reasonableness

                                  22   under prevailing professional norms.” Id. at 688. This depends on whether assistance of counsel

                                  23   “was within the range of competence demanded of attorneys in criminal cases.” Hill v. Lockhart,

                                  24   474 U.S. 52, 56 (1985) (quoting McMann v. Richardson, 397 U.S. 759, 771 (1970)). “A strong

                                  25   presumption that counsel’s conduct falls within the wide range of reasonable professional

                                  26   assistance” exists such that a court’s “scrutiny of counsel’s performance must be highly

                                  27
                                       Case No.: 5:15-cr-00481-EJD
                                  28   ORDER DENYING DEFENDANT’S 28 U.S.C. § 2255 MOTION TO VACATE, REMAND, OR
                                       CORRECT SENTENCE
                                                                           2
                                   1   deferential.” Strickland, 466 U.S. at 689. The second standard requires the defendant to “show

                                   2   that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

                                   3   proceeding would have been different. A reasonable probability is a probability sufficient to

                                   4   undermine confidence in the outcome.” Id. at 694. In a case involving a guilty plea, “the

                                   5   defendant must show that there is a reasonable probability that, but for counsel’s errors, he would

                                   6   not have pleaded guilty and would have insisted on going to trial.” Hill, 474 U.S. at 59.

                                   7      III.      DISCUSSION

                                   8                A. Safety Valve Credit

                                   9             Defendant chose not to pursue a “safety valve” credit. Transcript 9:15–25. It was clear

                                  10   that Defendant could take advantage of the safety valve credit. See Transcript 9:12–14. However,

                                  11   Defendant’s attorney represented to the Court that “given the reality of threats . . . [Defendant]’s

                                  12   afraid that if he were even debriefed, he would place his family in danger.” This representation
Northern District of California
 United States District Court




                                  13   was made in open court in the presence of Defendant with a court certified translator.

                                  14   Transcript 2:14–15. The Defendant elected not to pursue a “safety valve” credit with the

                                  15   knowledge that it was an available option. This did not constitute ineffective assistance of

                                  16   counsel.

                                  17                B. Minor Participant Adjustment

                                  18             Federal sentencing guidelines allow the possibility for a 2-level reduction in the sentence

                                  19   for someone who was a minor participant in the criminal activity. U.S.S.G. § 3B1.2(b). “The

                                  20   determination whether to apply . . . subsection (b) . . . is based on the totality of the circumstances

                                  21   and involves a determination that is heavily dependent upon the facts of the particular case.”

                                  22   U.S.S.G. § 3B1.2, comment. (n.3(C)). “[A] defendant who is convicted of a drug trafficking

                                  23   offense, whose participation in that offense was limited to transporting or storing drugs and who is

                                  24   accountable under § 1B1.3 only for the quantity of drugs the defendant personally transported or

                                  25   stored may receive an adjustment under this guideline.” U.S.S.G. § 3B1.2, comment. (n.3(A)).

                                  26             Defendant was indicted for one count of 21 U.S.C. § 846 – Conspiracy to Possess with

                                  27
                                       Case No.: 5:15-cr-00481-EJD
                                  28   ORDER DENYING DEFENDANT’S 28 U.S.C. § 2255 MOTION TO VACATE, REMAND, OR
                                       CORRECT SENTENCE
                                                                           3
                                   1   Intent to Distribute and to Distribute Methamphetamine and two counts of 21 U.S.C. § 841(a)(1) –

                                   2   Possession with Intent to Distribute. Indictment, Dkt. 9, 1:1–11, 3:15–4:2. These charges were

                                   3   supported by evidence that Defendant communicated with the DTO about delivery times and

                                   4   pricing and provided the DTO with methamphetamine. PSR ¶ 17, 21, 22, 63. As such,

                                   5   Defendant’s participation was not limited to only transporting or storing drugs. Therefore,

                                   6   Defendant did not qualify for a minor participant reduction. It follows that Defendant’s counsel

                                   7   did not render ineffective assistance by not pursuing a minor participant adjustment.

                                   8      IV.      CONCLUSION

                                   9            Defendant has not met his burden under Strickland or Hill. He has thus failed to state a

                                  10   claim for ineffective assistance of counsel. Accordingly, Defendant’s Motion to set aside, vacate,

                                  11   or correct his sentence pursuant to 28 U.S.C. § 2255 is DENIED.

                                  12            IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: April 9, 2020

                                  14                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:15-cr-00481-EJD
                                  28   ORDER DENYING DEFENDANT’S 28 U.S.C. § 2255 MOTION TO VACATE, REMAND, OR
                                       CORRECT SENTENCE
                                                                           4
